Case 1:20-cr-00316-WJ Document 11 Filed 04/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,

)
)
Plaintiff, )
vs. ) No. 19-MJ-971
)
)
)
)

TROY LIVINGSTON,
Defendant.

CONTINUANCE OF GRAND JURY PRESENTMENT
AND REQUEST FOR ORDER TOLLING SPEEDY TRIAL TIME COMPUTATION

1. I am the defendant in this criminal proceeding.

2. I understand that I have a right to have my case presented to a grand jury within thirty
(30) days of my arrest pursuant to 18 U.S.C. §3161(b).

3. I hereby request a continuance of grand jury presentment for an additional period not to
exceed 60 days from the date of arrest, for a total of 90 days. I understand the additional 60 days will be
excluded for purposes determining compliance with speedy indictment provision of 18 U.S.C. §
3161(b). I further request that an Order be entered providing that this time period shall be excluded from
speedy indictment time computation pursuant to 18 U.S.C. § 3161(h)(7)(A).

4. In exchange for my waiver, the government will provide pre-indictment discovery.
Continuing the grand jury presentment will also allow my attorney to attempt to negotiate a
pre-indictment plea agreement with the government, whose terms may be more favorable than those
of an agreement offered after indictment. An expeditious pre-indictment resolution outweighs the
public’s interest in a speedy indictment and trial as it would conserve valuable judicial,

prosecutorial, and law enforcement resources.
Case 1:20-cr-00316-WJ Document11 Filed 04/18/19 Page 2 of 2

5. I understand that if I cannot reach an agreement with the government, my case will be
presented to the grand jury at a later date, consistent with this waiver.

6. Assistant United States Attorney David Cowen is in agreement with this request.

 

 

Date: Y-\1-\4 tray. Aiswingetre
Troy Livingston

Defendant

I have reviewed the foregoing document with my client and represent to the Court that he
understands it. I further represent to the Court that I believe it is in my client's best interest to agree

to the contents of this document.

Mallory Gagan
Attorney for Defendant
